GLOBAL SMOOTHIE SUPPLY, INC. Employment Agreement This Employment Agreement ("Agreement") is made and entered into by and between Harry B. Ireland ("IRELAND") and The Global Smoothie Supply, Inc. ("GSS"), collectively "the parties."The effective date of this Agreement is upon receipt of funding by GSS in an amount of not less than $1,000,000 in the aggregate (the "Effective Date"). l.Position: During the term of this Agreement, IRELAND shall be employed by GSS as its Chief Legal Officer and shall be elected a director of GSS's Board of Directors (the "Board"). 2.Term: (a)GSS's Commitment to IRELAND: The initial term shall commence on the Effective Date and continue until October 30, 2014. (b)IRELAND's Commitment to GSS: IRELAND commits to work for GSS during the initial term (i.e., from the Effective Date through October 15, 2014). 3.Annual Salary: IRELAND' annual salary shall be One Hundred Fifty Thousand Dollars ($150,000.00), paid prorata in approximately equal amounts on the first and fifteenth days of each calendar month, commencing on the Effective Date.Such salary may be increased in the discretion of the Board, but cannot be reduced. 4.Bonuses: (a)Commencing with the bonus period that ends on December 31, 2009, IRELAND shall be eligible to receive an annual performance bonus. The Board shall have discretion to award such bonus to IRELAND, as it may deem appropriate. 5.Termination By Executive: Executive shall have no personal liability for damages to GSS for voluntarily terminating his employment at any time, with or Without Good Reason, so long as he gives at least thirty (30) days prior written notice. 6.Non-Competition: If IRELAND's employment with GSS is terminated for any reason that entitles him to receive severance benefits, they shall be at least equal to IRELAND’s then current salary for one year.In consideration therefore IRELAND, for a period of one year immediately following his last day of active service, shall abide by the following covenants and restrictions: (a)Non-Competition: He shall not Participate in the management of a business entity that deals in Covered Products, unless that entity is merely a retailer or consumer of Covered Products, who does not compete against GSS in any way. 1 (b)Raiding Employees: He shall not directly or indirectly solicit or encourage any Existing GSS Employee to leave GSS or to accept any position with any other company. (c)Non-Disclosure: He shall not use or disclose to anyone any Confidential Information regarding GSS. (d)Definitions: The following definitions shall apply to the italicized terms used in subsections 6(a) and 6(c) above: (i)"Covered Products" means any product which falls into one or more of the following categories, so long as GSS is producing, marketing, distributing, selling or licensing such product anywhere in the world: fruit puree smoothies, health and sports drinks and beverages marketed as thirst quenchers or as healthy; and items GSS produces for the food service market. (ii)"Participate" shall be construed broadly to include, without limitation: (A)holding a position in which IRELAND directly manages such a business entity; (B)holding a position in which anyone else who directly manages such a business entity is in IRELAND's reporting chain or chain-of command, regardless of the number of reporting levels between them; (C)providing input, advice, guidance, or suggestions regarding the management of such a business entity to anyone responsible therefor; (D)providing a testimonial on behalf of such an operation or the product it produces; or (E)doing anything else which falls within a common sense definition of the term "participate" as used in the present context. (iii) "Existing GSS Employee" means someone: (A) who became employed by GSS before IRELAND's active service terminates; and (B) who is still employed by GSS as of the date when the facilitating act or solicitation takes place; and (C) who holds a manager, director or officer level position at GSS (or an equivalent position based on job duties, regardless of the employee's title). 2 (iv) "Confidential Information" shall be construed as broadly as Texas law permits and shall include all non-public information IRELAND acquires by virtue of his positions with GSS which might be of any value to a competitor or which might cause any economic loss (directly or via loss of an opportunity) or substantial embarrassment to GSS or its customers, distributors or suppliers if disclosed. Examples of such confidential information include, without limitation, non-public information about GSS's strategic or marketing plans; its customers, suppliers, and distributors; its potential acquisition targets; its business operations and structure; its product lines, formulas and pricing; its processes, machines and inventions; its research and know-how; or its financial data. (e)Remedies: In the event of a breach or threatened breach of any term of subsections 6(a) or 6(d), GSS shall be entitled to injunctive relief and/or damages. The parties agree that breach of these provisions would cause irreparable injury to GSS for which there would be no adequate remedy at law, due among other reasons to the inherent difficulty of determining the precise causation for loss of customers/consumers or measuring the exact impact of losing key employees or having Confidential Information disclosed. (f)Recitals: IRELAND acknowledges that by virtue of the positions he will hold, he will acquire Confidential Information, including without limitation knowledge of operational plans, strategic long range plans, new product development, marketing plans, sales plans, and distribution plans. IRELAND also acknowledges that by virtue of his positions, he will learn which Existing GSS Employees are critical to GSS's success and will develop relationships he otherwise would not have had with such employees. 7.Choice Of Law And Forum: (a)This Agreement shall be governed by and construed in accordance with the laws of Texas, without regard to choice of law principles. (b)In any litigation over this Agreement, both parties consent to submit to the personal jurisdiction of any court, state or federal, in the State of Texas.
